Case 2:20-cv-00974-GRB-AKT Document 68 Filed 01/25/21 Page 1 of 1 PageID #: 590
                                                            Kristofor T. Henning         McCarter & English, LLP
                                                            Partner                      1600 Market Street
                                                            T. 215-979-3846              Suite 3900
                                                            F. 215-988-4314              Philadelphia, PA 19103-7501
                                                            khenning@mccarter.com        www.mccarter.com




           January 25, 2021
           VIA ECF
           The Honorable A. Kathleen Tomlinson
           100 Federal Plaza
           Central Islip, NY 117222
           Re: Caccavale, et al. v. HP Inc., et al. (Case No. 20-cv-974)
           Dear Judge Tomlinson:
           I am writing on behalf of all Defendants in response to Plaintiffs’ letter of January 22,
           2021 requesting a conference with the Court.1 Defendants do not object to Plaintiffs’
           request, although they reserve all of their rights regarding what position(s) they will
           take at any conference. Defendants further write to advise the Court that, on January
           22, 2021, they submitted a pre-motion letter to Judge Brown to: (1) outline a motion
           to certify Judge Brown’s January 12, 2021 motion to dismiss decision for appeal
           pursuant to 28 U.S.C. § 1292(b) and for a stay; and (2) request a pre-motion
           conference with Judge Brown. [Dkt. No. 65]. Plaintiffs requested that they be given
           until January 29, 2021 to respond to this letter [Dkt. No. 67], which Defendants did
           not oppose, and the Court granted Plaintiffs’ request on January 23. Defendants will
           be prepared to discuss their anticipated § 1292(b) and stay motions, and other issues,
           with the Court at any conference it holds.
           Thank you for your consideration.


           Respectfully submitted,
           /s/ Kristofor T. Henning
           Kristofor T. Henning

           cc:    All Counsel of Record (VIA ECF)




           1
               The undersigned represents HP Inc. and HPE, but Unisys also joins in this letter.



           ME1 35514633v.1
